UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7165


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAJ KUMAR BANSAL, a/k/a The Old Man,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:07-cr-00177-CMH-1)


Submitted:   January 18, 2011             Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raj Kumar Bansal, Appellant Pro Se.      Daniel Joseph Grooms, III,
Assistant United States Attorney,        Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Appellant       Raj   Kumar       Bansal   appeals       the    district

court’s denial of his motion to reduce his sentence based on his

assistance to the government.                    A district court may modify a

defendant’s sentence only as provided by statute.                       See 18 U.S.C.

§ 3582(c) (2006) (providing circumstances in which a term of

imprisonment       can    be    altered    once     imposed);     United      States    v.

Dunphy, 551 F.3d 247, 250 (4th Cir. 2009).                       Because this case

does not involve a motion by the Director of the Bureau of

Prisons or a Federal Rule of Criminal Procedure 35 motion by the

United    States    Attorney,        we   conclude      that    the    district   court

correctly determined that it lacked the authority to alter the

sentence       imposed.        Accordingly,       we   affirm    its    judgment,      and

dismiss Bansal’s motion for a expedited ruling on the existing

pleadings as moot.             We dispense with oral argument because the

facts    and    legal     contentions      are     adequately     presented     in     the

materials       before    the    court    and     argument      would   not    aid     the

decisional process.

                                                                               AFFIRMED




                                             2